Iionorable John T. Cox        Opinion No. C-141
County Attorney
Bell County                   Re: Can a county issue time
Belton, Texas                     warrants to finance the
                                  purchase of a site for
                                  and construction of a
                                  building to house the
                                  offices of certain county
Dear Sir:                         officers and agencies?

        In your original letter you have, in effect, asked
two questions:     (1) whether ,a county can issue time warrants
to finance the purchase of a site for and construction of a
"courthouse annex or office building" when such building,
although ,located as close as practicable to the existing
courthouse, is physically completely, unconnected with the
existing structure     and separated from it by a street, and
(2) whether a county can issue such time warrants for such
a purpose where the building is located across the street
from the existing courthouse,but is physically connected
with it by means of a tunnel beneath the street or by a pass-
ageway over   the street.

        In your second letter you have further stated that
the specific purpose of the proposed building would be to
house the offices of the following county agencies8 (1) Bell
County Department of Public Welfare, (2) Bell County Tax
Assessor-Collector, (3) Bell County Juvenile Officer, (4) Bell
County.School Superintendent, (5) Bell County Agent, (6) Bell
County Home Demonstration Agent, atid (7) Bell County Health
Unit.

         The first matter to be determined iti answering your
inquiry is the power of the county, through the Commission-
ers ' Court, to provide such a building at all, for although
the Commissioners' Court does serve as the governing body of
the county and although its control extends to nearly every


                             -691-
Hon. John T. Cox, page 2 (C-141)



phase of the county's business, its jurisdiction is not
plenary.  Its power must be specifically authorized by the
Constitution or the statutes, or by necessary implication
therefrom. Canales v. Laughlin, 147 Tex.169,214 S.W.Zd
451 (1948).

        Article 2351, Vernon's Civil Statutes, enumerates
the various powers and duties of the Commissioners' Courts.
Subdivision 7 of that statute provides that the court shall:

        "Provide and keep in repair court houses,
        jails and all necessary public buildings."

        The courts have interpreted this subdivision of
Article 2351 in the case of Dancv v. Davidson, 183 S.W.2d
195 (Tex.Civ.App.1944, error ref.), in which the court said,
at page 198:

       "By the term 'public building' as used in the
       statute is meant a building used primarily
       for public or governmental purposes, that is,
       to house public or governmental agencies.
       . s . The Commissioners' Court is the legal
       body authorized under the statute to determine
       whether or not a 'public building' is 'neces-
       sary" and its decision relating thereto can
       not be disturbed by this court, except upon a
       showing of an abuse of discretion s . .I'

         As to the definition of what constitutes a "public
building" under Article 2351, this office has written numer-
ous opinions. Enclosed is Attorney General's Opinion No. O-
1952 (1940), written prior to the DBncy case, supra, which
states, at page 5, n . e - that 'necessary public buildings'
mean public buildings essential for the conduct of strictly
 'county business': and, when referring to office buildings,
it means public buildings essential for housing the offices
of county officers or agencies."

        It is clear that the offices and agencies listed in
your second letter, as set out above, are performing for the
county governmental and public functions; that a building to


                            -692-
Hon. John T. Cox, page 3 (C-141)



house such offices is a "public building" within the purview
of Subdivision 7 of Article 2351: and that the Commissioners'
Court has the statutory authority to determine whether such
"public building" is "necessary".

        Having determined that the Commissioners' Court of
the county has the power to provide the building in question
we must next determine whether the county can issue time war-
rants to pay for the purchase of the site and costs of con-
struction of such a building.

        It has long been the established rule in Texas that
where, as here, the Commissioners' Court has the power to
provide something -- in this case, "other necessary public
buildings" under Subdivision 7 of Article 2351, and, under
Subdivision 10 of Article 2351, to "audit and settle all ac-
counts against the county and direct their payment" -- the
power to incur debt for such purposes and to evidence the
debt by issuance of time warrants is necessarily implied.
San Patricia County v. McClane, 58 Tex.243 (1883): Stratton
v. Commissioners' Court, 137 S.W.1170 (Tex.Civ.App. 1911,
error ref.): Lasater v. Lopes, 110 Tex.l79,217 S.W.373 (1919).

        A fairly recent statute, Article 237013, Vernon's Civil
Statutes, authorizes issuance by the Commissioners' Court of
negotiable bonds of the county for the purpose of, among other
things, the construction of county office buildings and the
purchase of sites therefor.    It has long been the established
rule in this regard that the power to issue negotiable bonds
is a different power from that   to issue non-negotiable time
warrants and that the grant of the power to issue such nego-
tiable bonds confers upon the Commissioners‘ Court an addi-
tional power and does not deprive it of its existing author-
ity to issue warrants.  Lasater v. Lopez, supra.

        Thus the answer to your‘first question is that the
Commissioners' Court of a county does have the power to pur-
chase a site for and construct a county office building,
across the street from and physically unconnected with the
existing courthouse, to house the enumerated offices and to
issue time warrants for this purpose.  In view of our answer
to your first question it is obvious that the answer to your
second question would also be in the affirmative.


                            -693-
Hon. John T. Cox, page 4 (C-141)



                      SUMMARY


        The Commissioners' Court of Bell County has
        the authority to build a county office build-
        ing,.across the street from and physically
        unconnected with the existing courthouse, to
        be used for the stated purposes and can fi-,
        nance the purchase of ,the site for and con-
        struction of such a building by issuance of
        time warrants.




                                Very truly yours,

                                WAGGONER CARR
                                Attornejr General of Texas



                                    v James i+l.Strock
                                Assistant Attorney General
JMS-s
Enclosure

APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman

Howard Maya
J. C..Davis
J. S. Bracewell
Ben Harrison

APPROVED FOR THE ATTORNEY GENF3AL
By: Stanton Stone




                            -694-